Title: To Alexander Hamilton from Richard Harison, 29 April 1791
From: Harison, Richard
To: Hamilton, Alexander


New York 29th. April 1791
Sir,
I had the Honor of receiving your Letter of the 26th. and shall pay due Attention to the Contents. The Questions proposed, are in themselves of great Importance & not free from Difficulties. They must therefore require mature and deliberate Consideration.
Inclosed you will find the Contract entered into with John McComb Junr. & a Bond to secure the Performance of it. Mr. Cruger not having left proper Authority to execute an Obligation for him, I consented to accept of Messrs. Barrow and Boyd in his Stead, both of whom I suppose possess some Property. Either of them with Mr. Kemble, would, I think, afford sufficient Security to the Public.
I did not judge it necessary to have the Contracts copied over as the Alterations were very minute, and a Vessel being on the Point of Sailing for Cape Henry a Delay would have been inexpedient.
I am, with great Respect,   Sir   Your most obedt. & most   humb. Servt.
Hon. Alexr. Hamilton Esqr.
